IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-50827
                         Summary Calendar


SERGIO HIRAM ALVIDREZ,

                                           Plaintiff-Appellant,

versus

KENNETH W. WILLIAMS ET AL.,

                                           Defendants,

DAYTON J. POPPELL, Warden; ADOLPH THOMAS JR.;
REFUGIO SAMARRON; MAURICE NEWCOMB,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-96-CV-1089
                       --------------------

                           July 19, 1999

Before EMILIO M. GARZA, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Sergio Hiram Alvidrez, Texas prisoner no. 512255, appeals

the district court’s summary judgment in favor of Dayton J.

Poppell, Warden of the Connally Unit of the Texas Department of

Criminal Justice, Institutional Division (TDCJ-ID), and Connally

Unit employees, Adolph Thomas, Jr., Refugio Samarron, and Maurice




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50827
                                -2-

Newcomb.   Having reviewed the arguments and the record on appeal,



we find that Alvidrez failed to present evidence showing that a

genuine issue of material fact exists that the defendants were

deliberately indifferent to a substantial risk of serious harm.

See Newton v. Black, 133 F.3d 301, 308 (5th Cir. 1998); Newell v.

Oxford Management, Inc., 912 F.2d 793, 795 (5th Cir. 1990); Fed.

R. Civ. P. 56(c).

     AFFIRMED.